Citation Nr: 0936133	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted testimony at the August 2009 Board 
hearing that his PTSD disability was worse than when he was 
last evaluated in 2005.  He testified that his symptomatology 
now includes suicidal ideation on a weekly basis, occasional 
ritualistic behavior, hypervigilance, circumloquential 
speech, near-continuous depression, isolative tendencies, 
irritability, and sleep difficulties.

The Veteran was last evaluated for compensation and pension 
purposes in September 2005.  As the Veteran has stated that 
his condition has worsened since the 2005 VA examination, 
another VA examination is necessary to determine the present 
severity of his PTSD condition.  See VAOPGCPREC 11-95 (1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records from the VA 
Medical Center in Asheville dated since 
June 2009.

2.  Schedule the Veteran for a VA 
psychiatric examination to obtain an 
opinion as to the present severity of his 
PTSD.  The examiner should, at a minimum, 
state the severity of the Veteran's 
occupational and social impairment due to 
his PTSD including all pertinent symptoms 
and provide his Global Assessment of 
Functioning score related to his PTSD.

The claims folder must be made available 
to the examiner for review in conjunction 
with this examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




